Filed pursuant to Rule 424(b)(3) under the Securities Act of 1933 in connection with Registration Statement No. 333-199005 PROSPECTUS SUPPLEMENT NO. 9 (TO PROSPECTUS DATED NOVEMBER 12, 2014) MABVAX THERAPEUTICS HOLDINGS, INC. 1,615,070 Shares of Common Stock This Prospectus Supplement No.9 supplements and amends the prospectus dated November12, 2014 relating to the resale of up to 1,615,070 shares of our common stock issuable upon conversion of shares of our Series A-1 Preferred Stock, including shares of our common stock issuable as a result of accrued and unpaid dividends on shares of our Series A-1 Preferred Stock through October6, 2014. This prospectus supplement should be read in conjunction with the prospectus dated November12, 2014, which is to be delivered with this prospectus supplement. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus, including any amendments or supplements to it. We will not receive any proceeds from the resale of the shares of common stock issuable upon conversion of shares of our Series A-1 Preferred Stock. On May 15, 2015, we filed a Quarterly Report on Form 10-Q with the Securities and Exchange Commission, the which, without exhibits, is attached hereto: Investing in our common stock involves risks. See “Risk Factors” beginning on page 7 of the prospectus, as may be updated from time to time by our quarterly and annual reports filed with the Securities and Exchange Commission. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the prospectus to which it relates are truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is May15, 2015. INDEX TO FILINGS Annex Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on May15, 2015 A ANNEX A As filed with the Securities and Exchange Commission on May15, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . COMMISSION FILE NUMBER: 0-31265 MABVAX THERAPEUTICS HOLDINGS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE 93-0987903 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NO.) 11588 Sorrento Valley Road, Suite 20, San Diego, CA 92121 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES INCLUDING ZIP CODE) (858) 259-9405 (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer (Do not check if a smaller reporting company) ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of common stock outstanding as of May 13, 2015 was 23,276,096. Table of Contents INDEX Page PART I. FINANCIAL INFORMATION Item 1: Condensed Consolidated Financial Statements (unaudited) 1 Condensed Consolidated Balance Sheets at March 31, 2015 and December 31, 2014 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2015 and 2014 2 Condensed Consolidated Statements of Redeemable Convertible Preferred Stock, Convertible Preferred Stock and Stockholders’ Equity for the Three Months Ended March 31, 2015 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3: Quantitative and Qualitative Disclosures About Market Risk 21 Item 4: Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A: Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6: Exhibits 25 SIGNATURES 30 -i- Table of Contents PART 1. FINANCIAL INFORMATION Item 1. Financial Statements MABVAX THERAPEUTICS HOLDINGS, INC. Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) (Note 1) Assets Current assets: Cash and cash equivalents $ $ Grants receivable Prepaid expenses Other current assets Total current assets Property and equipment, net Goodwill Other long term assets Total assets $ $ Liabilities, Redeemable Convertible Preferred Stock and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued compensation Accrued clinical operations and site costs Accrued lease contingency fee Other accrued expenses Warrant liability - Total current liabilities Commitments and contingencies: Redeemable convertible preferred stock: MabVax Therapeutics Holdings Series B redeemable convertible preferred stock, 1,250,000 shares authorized, none and 1,250,000 shares issued and outstanding as of March 31, 2015, and December 31, 2014, respectively, with a liquidation preference of $2,627,123 as of December 31, 2014 - Total redeemable convertible preferred stock - Stockholders' equity: Series A-1 convertible preferred stock, 2,763,000 shares authorized, none and 1,593,389 shares issued and outstanding as of March 31, 2015, and December 31, 2014, respectively, with a liquidation preference of $2,860,233 as of December 31, 2014 - Series C convertible preferred stock, 200,000 shares authorized, none and 96,571 shares issued and outstanding as of March 31, 2015, and December 31, 2014, respectively, with no liquidation preference - Series D convertible preferred stock, 1,000,000 shares authorized, 238,156 shares issued and outstanding, with a liquidation preference of $2,382 as of March 31, 2015 - Common stock, $0.01 par value; 150,000,000 shares authorized as of March 31, 2015, 12,525,515 and 2,802,867 shares issued and outstanding as of March 31, 2015, and December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities, redeemable convertible preferred stock and stockholders' equity $ $ See Accompanying Notes to Condensed Consolidated Financial Statements -1- Table of Contents MABVAX THERAPEUTICS HOLDINGS, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Revenues: Grants $ $ Total revenues Operating costs and expenses: Research and development General and administrative Total operating costs and expenses Loss from operations ) ) Interest and other income (expense) ) ) Change in fair value of warrant liability - Net loss ) ) Deemed dividend on Series A-1 preferred stock ) ) Deemed dividend on Series A-1 warrant ) Deemed dividend on Series B preferred stock ) Accretion of preferred stock dividends ) ) Net loss allocable to common stockholders $ ) $ ) Basic and diluted net loss per share $ ) $ ) Shares used to calculate basic and diluted net loss per share See Accompanying Notes to Condensed Consolidated Financial Statements -2- Table of Contents MABVAX THERAPEUTICS HOLDINGS, INC. Condensed Consolidated Statements of Redeemable Convertible Preferred Stock, Convertible Preferred Stock and Stockholders’ Equity For the Three Months Ended March 31, 2015 (Unaudited) Redeemable Convertible Preferred Stock Convertible Preferred Stock Additional Accum-ulated Total Stock-holders' Series B Series A-1 Series C Series D Common Stock Paid-in Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Equity Balance at December 31, 2014 $ $ $ - $ - $ $ $ ) $ Conversion of Series A-1 into common stock on January 10 and February 25, 2015 - - ) ) - Conversion of Series C into common stock on January 10, 2015 - ) ) - - ) - - Conversion of Series B into common stock between March 3 and March 20, 2015 ) ) - Accretion of redemption value for Series A-1 from January 1 to March 25, 2015 - ) - Accretion of redemption value for Series B from January 1 to March 25, 2015 - ) ) Deemed dividend related to exchange of common stock for Series A-1, Series A-1 Warrants,and Series B on March 25, 2015 - ) ) Exchange of Series A-1 and Series A-1 Warrantsinto Common and Series D on March 25, 2015 - - ) ) - Exchange of Series B into Common and Series D on March 25, 2015 ) ) - Private Placement Issuance of 6,661,000 shares at $0.75 per share, net of issuance costs of $281,023 on March 31, 2015 - Issuance of additional common stock in March 2015 under common stock Purchase Agreement in relation to Financing on July 7, 2014 - ) - - Elimination of warrant liability in exchange transaction
